                 Case 4:14-cv-04480-YGR Document 273 Filed 02/15/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                )
20   WILLIAM P. BARR, Attorney                  )
     General of the United States, et al.,1     )
21                                              ) STATUS REPORT
22         Defendants.                          )
                                                )
23                                              ) Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
26
             1
               William P. Barr, the Attorney General of the United States, is substituted as defendant
27
     in this action, pursuant to Fed. R. Civ. P. 25(d).
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                    1
     Status Report
               Case 4:14-cv-04480-YGR Document 273 Filed 02/15/19 Page 2 of 3




 1           Defendants respectfully submit this status report pursuant to the Court’s April 2018
 2   Order, ECF No. 200, granting the parties’ stipulated request regarding discovery, and requiring,
 3   in relevant part, that Defendants report the FBI’s progress in complying with the discovery
 4   schedule on a biweekly basis, and the Court’s February 7, 2019, Order, ECF No. 270, requiring
 5   that the Defendants resume filing such reports on February 15, 2019.
 6           In preparation for the completion of the logs for classified documents due to be submitted
 7   on March 22, 2019, see ECF No. 270, the FBI has commenced the review of materials from its
 8   remaining classified systems, and completed its initial responsiveness review. In the course of
 9   that effort, the FBI reviewed 3518 documents, and preliminarily identified 853 as responsive.
10           DOJ has been working to commence the review of documents from its classified systems
11   as well. Specifically, personnel at DOJ have continued their efforts to facilitate access to the
12   TOP SECRET system and the review platform thereon, to allow for the review of the materials
13   from DOJ’s classified systems to proceed. That process was completed this week, and it is
14   anticipated that review can commence during the coming week, following training regarding the
15   relevant review platform.
16
17   Dated: February 15, 2019                             Respectfully submitted,
18
19
                                                          JOSEPH H. HUNT
20                                                        Assistant Attorney General
21                                                        DAVID L. ANDERSON
22                                                        United States Attorney

23                                                        ANTHONY J. COPPOLINO
                                                          Deputy Branch Director
24
25                                                               /s/ Julia A. Heiman
                                                          JULIA A. HEIMAN, Bar No. 241415
26                                                        Senior Counsel
                                                          CHRISTOPHER HEALY
27
                                                          Trial Attorney
28                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         2
     Status Report
               Case 4:14-cv-04480-YGR Document 273 Filed 02/15/19 Page 3 of 3



                                                          P.O. Box 883
 1
                                                          Washington, D.C. 20044
 2                                                        julia.heiman@usdoj.gov
                                                          Attorneys for Defendants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                          3
     Status Report
